944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terrance Lorenzo BRADLEY, Defendant-Appellant.
No. 90-5405.
United States Court of Appeals, Fourth Circuit.
Submitted May 13, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the District of South Carolina, at Florence.   C. Weston Houck, District Judge.  (CR-88-212)
John Herman Hare, Assistant Federal Public Defender, Columbia, S.C., for appellant.
Eric William Ruschky, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Terrance Lorenzo Bradley was found guilty in a jury trial of armed bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d) and was sentenced to sixty-three months imprisonment and a five-year supervised release term.   He has appealed his conviction and we affirm.


2
Counsel for Bradley filed a brief with this Court pursuant to  Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.   Bradley was notified of his right to file a supplemental brief, but filed only a motion in which he asserts that the district court should have released him to continue treatment with medication once he was restored to competency.   We deny Bradley's motion.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.   Accordingly, we grant Appellee's motion for summary affirmance and affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.   See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. § 3006A.   If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.


6
AFFIRMED.